
	

115 HR 2182 : Plum Island Preservation Act
U.S. House of Representatives
2017-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		H. R. 2182
		IN THE SENATE OF THE UNITED STATES
		July 26, 2017ReceivedAN ACT
		To require the Comptroller General of the United States to submit a report to Congress on the
			 alternatives for the final disposition of Plum Island, including
			 preservation of the island for conservation, education, and research, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the Plum Island Preservation Act. 2.FindingsCongress finds the following:
 (1)The Federal Government has owned Plum Island, New York, since 1899. (2)Since 1954, the Plum Island Animal Disease Center has conducted unrivaled scientific research on a variety of infectious animal-borne diseases, including foot-and-mouth disease, resulting, most recently, in the development of a new cell line that rapidly and reliably detects this highly debilitating disease of livestock.
 (3)Over 62 years, the Center has had a strong, proven record of safety. (4)$23,200,000 in Federal dollars have been spent on upgrades to, and the maintenance of, the Center since January 2012.
 (5)In addition to the Center, Plum Island contains cultural, historical, ecological, and natural resources of regional and national significance.
 (6)Plum Island is situated where the Long Island Sound and Peconic Bay meet, both of which are estuaries that are part of the National Estuary Program and are environmentally and economically significant to the region.
 (7)The Federal Government has invested hundreds of millions of Federal dollars over the last 2 decades to make long-term improvements with respect to the conservation and management needs of Long Island Sound and Peconic Bay.
 (8)In a report submitted to Congress on April 11, 2016, entitled National Bio- and Agro-Defense Facility Construction Plan Update the Department of Homeland Security noted that the new National Bio- and Agro-Defense Facility under construction on such date in Manhattan, Kansas, is, as of such date, fully paid for through a combination of Federal appropriations and funding from the State of Kansas.
			3.Report required on final disposition of Plum Island
 Not later than 1 year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report containing the following:
 (1)The alternatives for the final disposition of Plum Island, including the transfer of ownership to another Federal agency, a State or local government, a nonprofit organization, or a combination thereof for the purpose of education, research, or conservation.
 (2)With respect to each such alternative final disposition, an analysis of— (A)the effect such disposition would have on the island’s resources;
 (B)the remediation responsibilities under such disposition; (C)any future legislation necessary to implement such disposition;
 (D)the possible implications and issues, if any, of implementing such disposition; (E)the costs of such disposition, including any potential costs related to the transition, hazard mitigation, and cleanup of property that would be incurred by a recipient of the property under such disposition; and
 (F)the potential revenue from such disposition. 4.Suspension of actionNo action, including any pre-sale marketing activity, may be taken to carry out section 538 of title V of division D of the Consolidated Appropriations Act, 2012 (Public Law 112–74; 125 Stat. 976) until at least 180 days after the report required by section 3 has been submitted to Congress.
		Passed the House of Representatives July 25, 2017.Karen L. Haas,Clerk
